      Case 1:19-cv-10967-PAE-BCM Document 27 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       07/01/2020
 BASHID MCLEAN,
                    Plaintiff,                        19-CV-10967 (PAE) (BCM)
             -against-                                ORDER SCHEDULING INITIAL CASE
 C.O. CLIFTON, et al.,                                MANAGEMENT CONFERENCE

                    Defendants.

BARBARA MOSES, United States Magistrate Judge.

       This action is scheduled for an initial case management conference, via teleconference, in
accordance with Fed. R. Civ. P. 16 on August 3, 2020 at 10:00 a.m.

        It is hereby ORDERED that the Warden or other official in charge of the Auburn
Correctional Facility, produce plaintiff Bashid McLean, Prison ID No. 16-A-5033, on August 3,
2020, at 9:50 a.m., to a suitable location within the Auburn Correctional Facility that is equipped
with a telephone, for the purpose of participating by telephone in a conference with the Court and
defendants' counsel. If the scheduled time and date presents a hardship, the Warden or the Warden's
designee should promptly inform chambers by calling Courtroom Deputy Kevin Snell at (212)
805-0228.

       Defendants' counsel must: (1) send this Order to the Warden immediately; (2) contact the
Auburn Correctional Facility to arrange the call and ensure that plaintiff will be able to dial-in to
the below dial-in number at the above time and date; and (3) telephone chambers using the
following dial-in information on August 3, 2020, at 10:00 a.m.:

       Call in number:           888-557-8511
       Access Code:              7746387

      If due to COVID-19 restrictions or other factors, plaintiff's telephonic attendance at
the August 3 conference cannot be arranged, defendant's counsel is directed to inform the
Court at least three business days prior to the conference by filing a status update letter on
ECF.

       A copy of this Order will be mailed to plaintiff by chambers.

Dated: New York, New York                       SO ORDERED.
       July 1, 2020


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
